DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Previous Objections/Rejections Status
	Claims 61-71 and 73-98 are pending in the claims. Claims 88-98 were newly added in the amendment filed 12/15/20.
The rejection of claims 61-71 and 73-85 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saltzman et al. (Chem. Eng. Sci. 1991, 46, 2429-2444) in view of Brem et al. (US 5,626,862), Mercereau et al. (US 6,450,937B1) and Doiron et al. (Cancer Research 1999, 39, 3677-3681) and in further view of Mavity et al. (US 6,248,057), Moroni (US 6,426,145) and Slater et al. (US 6,264,599B1) is maintained but modified to address the newly added claims.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61-71,73-85 and 88-98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saltzman et al. (Chem. Eng. Sci. 1991, 46, 2429-2444) in view of Brem et al. (US 5,626,862), Mercereau et al. (US 6,450,937B1) and Doiron et al. (Cancer Research 1999, 39, 3677-3681) as stated in the office action mailed 6/16/20 but modified to address newly added claims.
In regards to the instant claims 90 and 91, Moroni discloses a radiopaque polymeric composition useful as a polymer coating on a substrate which is bioabsorbable and is particularly useful on implantable medical devices for visualization of the devices. The radiopaque polymeric composition is designed to be bioabsorbable and may be applied as a coating to an implantable medical device or may become part of the polymer matrix used to form the device. The radiopaque component comprises iodinated aromatic rings.
Slater et al. discloses the use of radioactive seeds for radioactive seed therapy comprising a radioactive isotope and a radiopaque marker (i.e. gold).
In regards to the instant claims 92 and 93, Mercereau et al. discloses a needle for implanting a plurality of brachytherapy seeds wherein the needle comprises a tube into which radioactive seeds and intervening spacers are loaded and therefore, it would have been opposite to provide seeds that are arranged end-to-end.
In regards to the instant claims 94 and 95, Brem et al. discloses biodegradable polymer implants comprising a drug that are implanted within or adjacent to a tumor site to be treated wherein the drug can be released over 8 hours to 5 years.
In regards to the instant claims 96 and 97, Saltzman et al. discloses polymer implant drug delivery devices and the methods for modeling drug transport in tissue in the vicinity of a continuous source. The polymer implants provide long-term and localized source of active drug molecules via controlled release. The implants are roughly spherical.
In regards to the instant claim 98, Saltzman et al. discloses that the drugs comprise anticancer agents, such as cisplatin, methotrexate, corticosteroids, such as dexamethasone, etc. (table 2). Therefore, the drug does not necessarily comprise an anti-cancer agent which will be delivered to a

Applicant asserts that the Examiner relies on Moroni’s disclosure “that the ability to see radiographs of the implantable medical devices within the body is very important for monitoring the implants.” Moroni teaches that devices such as catheters which are not intended to be left any length of time in the body may employ conventional radiopaque metal markers. Such radiopaque markers are not useful, however, in implantable devices which are required to be porous and flexible, such as vascular prosthesis, such as vascular prosthesis. Flexibility and compliance are key features of a successful graft product. Thus, use of metal bands or conventional radiopaque markers are unacceptable in such devices. There has yet to be developed a safe, biostable polymeric coating which is easy to apply to the surface or flexible, porous medical devices, such as a vascular graft, and which forms a stable coating. Thus, there is a definite need for a radiopaque polymeric composition…. for use with its “catheters, balloons, grafts, surgical felts, stents, nets, PTFE, or any other medical fabrics.
The portion of the statement of Moroni, as stated above, is background information of the disclosure i.e., “that devices such as catheters which are not intended to be left any length of time in the body may employ conventional radiopaque metal markers. Such radiopaque markers are not useful, however, in implantable devices which are required to be porous and flexible, such as vascular prosthesis, such as vascular prosthesis. Flexibility and compliance are key features of a successful graft product. Thus, use of metal bands or conventional radiopaque markers are unacceptable in such devices. There has yet to be developed a safe, biostable polymeric coating which is easy to apply to the surface or flexible, porous medical devices, such as a vascular graft, and which forms a stable coating. Thus, there is a definite need for a radiopaque polymeric composition.”
The statement of Moroni, as stated above, “for use with its “catheters, balloons, grafts, surgical felts, stents, nets, PTFE, or any other medical fabrics” is a limitation drawn to the radiopaque polymeric composition of the disclosure as these devices can be successfully coated with the radiopaque polymer. 
The applicant combined information from the background information of the disclosure and a limitation that is drawn to the devices used with the radiopaque polymeric composition of Moroni.
The reference of Moroni teaches of a radiopaque polymeric composition useful as a polymer coating on a substrate or may become part of the polymer matrix used to form the device. Moroni teaches that “the medical device may be a wide variety of devices, and may be implantable or non-implantable. A list of such medical devices includes, but is not limited to catheters, balloons, grafts, surgical felts, stents, nets, PTFE, or any other medical fabrics.” The radiopaque polymeric composition is designed to be bioabsorbable.
The reference of Saltzman et al. was used to teach of polymer implant drug delivery devices. The polymer implants provide long-term and localized source of active drug molecules via controlled release. Two types of polymer implants, such as those that release drug by diffusion and those that release drug by polymer degradation were considered. For polymer implants where diffusion in the polymer determines the rate of drug release, the rate of drug release from the polymer, drug concentration in the tissue and drug penetration depend on rates of elimination and diffusion.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize the completely biodegradable radiopaque polymer of Moroni for the bioabsorbable implants of Saltzman et al. for the advantage of allowing the implants to be identifiable within a subject via x-ray, as Saltzman et al. teaches of the examination of the release of drug for over about 3 weeks. Therefore, it would have been predictable that the implant is meant to remain within the subject for an extended period of time and provide for a controlled release of drug and identification of the location of the implant via x-ray provides for the verification that the implant remains at the desired location within the
subject.

The reference of Moroni teaches that the radiopaque compositions are for visualization of medical devices and thus makes the devices visible by X-ray imaging techniques. Therefore, it is predictable that it is important to monitor the placement of the radiopaque compositions within the subject via X-ray.
Applicant asserts that the method of the instant claims recites the delivery of its device into tissue whereas Moroni disclosed composition is exclusively for use in a body lumen. Body tissue and a body lumen are inapposite.
The reference of Moroni does not state that the radiopaque composition is exclusively used in a body lumen. The reference of Moroni teaches of a radiopaque polymeric composition useful as a polymer coating on a substrate or may become part of the polymer matrix used to form the device. Moroni teaches that “the medical device may be a wide variety of devices, and may be implantable or non-implantable. A list of such medical devices includes, but is not limited to catheters, balloons, grafts, surgical felts, stents, nets, PTFE, or any other medical fabrics.” The radiopaque polymeric composition is designed to be bioabsorbable. This is not an exhausted list of medical devices that can be coated with the radiopaque polymeric composition of Moroni. 
Applicant asserts that the Examiner states that Slater’s device was not cited for its marker. Even if Slater had been cited for its marker, it would have required the removal of its radioisotope isotope in order to meet the limitations of the instant claims, thus rendering its device devoid of any purpose, including its intended use.
The reference of Slater was not explicitly used to teach of the radioactive seed implant but

Therefore, there is an issue in the implant art wherein the immobilization of an implant, whether radioactive or not, is required to ensure that the therapeutic implant remains at the site of treatment. Slater teaches of the use of an engagement means to prevent movement of the implant which can be used for radioactive or non-radioactive implants.
Applicant asserts that the Examiner states that because “the implants of Saltzman et al. may have a size of a width of 0.5 mm to at least 1 mm to allow for implantation to a direct site and Mavity teaches that the implants with a width of 0.5 mm to at least 1 mm then the implants can be implanted via a needle.” Mavity sought to address the vexing problem of interference during imaging of tissue that had been implanted with prior art metallic brachytherapy devices. Mavity’s improved radiation delivery device discloses the replacement of an art conventional metallic device, which will not degrade, with one that is degradable after implantation.
The reference of Mavity was used to teach that biodegradable implants having a width of 0.5 mm to at least 1 mm can be implanted by injection at a target site via a needle.
The reference of Doiron et al. teaches of implants of the size 1mm diameter were implanted into mice using a 20-guage needle for injection.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a needle, not excluding a 20-gauge needle for injecting a biodegradable polymer implant of the size 0.5 mm into a subject and to utilize different gauge needles for different sized implants.
Applicant asserts that Slater teaches how art conventional "[r]adioactive therapeutic seeds are
carefully designed to possess several important qualities.” Among these qualities, "each seed preferably

The reference of Slater was not explicitly used to teach of the radioactive seed implant but states that due to the general manner in which brachytherapy seeds are implanted, there exists the possibility that the seeds may migrate during implantation and post-operatively. The consequences of unintended seed movement can be serious. Therefore, there is a need with respect to immobilizing a seed at the desired implant site. 
Therefore, there is an issue in the implant art wherein the immobilization of an implant, whether radioactive or not, is required to ensure that the therapeutic implant remains at the site of treatment. Slater teaches of the use of an engagement means to prevent movement of the implant which can be envisioned for use with radioactive or non-radioactive implants.
Applicant asserts that Doiron discloses that the rods are implanted by puncturing the skin of the
mice with a hypodermic needle and then inserting the polymer rod into the tumor through the
puncture hole. Doiron does not disclose administering a brachytherapy device via a needle.

The reference of Doiron states that the polymer rods of 1.0 mm diameter were used for in vitro degradation (p3678, In vitro degradation) and not taught to be inserted into a subject. 
The polymer implant is prepared via grinding together polymer and BrdUrd to form a fine, homogenous powder that is heated and extruded through an Ependorf Combitip (tip diameter, 0.5 mm) (p3678, Polymer Implant) and therefore, the polymer rods for in vivo implantation are 0.5 mm and would fit through the 20 gauge needle.
The reference of Mercereau et al. discloses a needle for implanting brachytherapy seeds wherein the needle comprises a tube into which radioactive seeds and intervening spacers are loaded. 
Also, one of ordinary skill in the art can envision puncturing the skin with the needle and inserting the polymer rod through the needle whereas creating a indiscernible hole with a needle and physically inserting the polymer rods manually would be almost physically impossible and not provide for a way to ensure placement of the polymer rod in the desired location.
Applicant asserts that nowhere does Mercereau disclose or teach the use of conventional imaging to detect its (radioactive) seeds after implantation into tissue. Because Mercereau is silent regarding a radiopaque marker, and because the disclosure of Mercereau is limited to visualization of its seeds prior to implantation.
The reference of Mercereau et al. discloses a needle for implanting brachytherapy seeds wherein the needle comprises a tube into which radioactive seeds and intervening spacers are loaded. The needle permits the radioactive seeds to be visualized using medical imaging technology prior to the 
Applicant asserts that the Examiner's reliance on Slater for obviousness is moot since the instant claims do not include a limitation relating to a tissue engagement structure such as that taught by Slater.
The reference of Slater was used to teach of maintaining the location and orientation of the implant as stated in the instant claim 71 whereas Slater teaches of the use of an engagement structure for that purpose.
	
Conclusion
Claims 86 and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618